Exhibit 10.1

 

PERFORMANCE UNIT AWARD AGREEMENT

UNDER THE

CITY NATIONAL CORPORATION

2008 OMNIBUS PLAN

(TSR)

 

THIS PERFORMANCE UNIT AWARD AGREEMENT is made by and between CITY NATIONAL
CORPORATION, a Delaware corporation (the “Company”), and Russell D. Goldsmith,
an employee of the Company or a subsidiary of the Company (“Colleague”), with
reference to the following:

 

A.                                    On April 23, 2008 the shareholders of the
Company adopted the City National Corporation 2008 Omnibus Plan, as amended from
time to time thereafter (the “Plan”), pursuant to which the Compensation,
Nominating & Governance Committee of the Board of Directors (the “Committee”)
may award selected officers and other Company or Company subsidiary employees
Performance Awards, including Performance Units payable solely in cash, or other
deferred Awards of the Company’s common stock.

 

B.                                    The Committee has determined to grant to
Colleague an award of Performance Units payable solely in cash pursuant to the
terms and conditions of this Agreement (“Performance Unit Award” or “Award”).

 

1.                                      Grant of Performance Unit Award.

 

(a)                                 Details of Performance Unit Award.  Pursuant
to the Plan, the Company hereby grants a Performance Unit Award with the
following terms:

 

(i)                                     The value of the Award shall be
determined by comparing the Company’s percentile ranking of the Company’s TSR
(as defined in the Addendum) on the last day of the Performance Period (as
defined below) among the TSRs measured as of such date for the companies
comprising the Peer Banks (as defined in the Addendum) in accordance with the
following table:

 

TSR Percentile 

 

Value

 

Below 25th

 

$

0

 

25th to below 50th

 

375,000

 

50th to below 75th

 

750,000

 

75th to below 90th

 

1,000,000

 

90th and above

 

1,125,000

 

 

(ii)                                  The Performance Period means the period
commencing on July 1, 2012 and ending June 30, 2015;

 

(iii)                               In the event a Change in Control occurs
prior to completion of the Performance Period, the Performance Unit Award shall
be deemed valued at $1,000,000; and,

 

--------------------------------------------------------------------------------


 

(iv)                              The consideration, if any, for the Performance
Units:  Colleague’s Employment with the Company.

 

(b)                                 Performance Unit Account.  The Performance
Units will be credited to Colleague’s Performance Unit Account as of the first
day of the Performance Period and upon satisfaction of the conditions of this
Agreement.

 

2.                                      Performance Units.  Colleague hereby
accepts the Performance Units and agrees with respect thereto as follows:

 

(a)                                 Forfeiture. In the event of termination of
Colleague’s employment with the Company or employing subsidiary for any reason
other than as provided in Section C of the Addendum, Colleague shall, for no
consideration, immediately forfeit to the Company the Performance Units to the
extent then subject to forfeiture.

 

(b)                                 Lapse of Forfeiture Restrictions.  With
respect to the Award, the forfeiture restrictions lapse as to one hundred
percent of the underlying Performance Units on the last day of the Performance
Period; provided that Colleague has been continuously employed by the Company
from the beginning of the Performance Period through the last day of the
Performance Period.

 

Notwithstanding the foregoing, the forfeiture restrictions shall lapse as to the
Performance Units earlier upon the termination and vesting events provided in
Section C of the Addendum. In the event Colleague’s employment is terminated for
any reason other than as provided in Section C of the Addendum, the Committee or
its delegate, as appropriate, may, in the Committee’s or such delegate’s sole
discretion, approve the lapse of forfeiture restrictions as to any or all
Performance Units still subject to such conditions, such lapse to be effective
on the date of such approval or Colleague’s termination date, if later.

 

(c)                                  Performance Unit Account.  Colleague’s
Performance Unit Account shall be a memorandum account on the books of the
Company. The Performance Units credited to a Performance Unit Account shall be
used solely as the basis for the determination of the amount of cash to be
eventually distributed to Colleague in accordance with the Addendum to this
Agreement. The Performance Units shall not be treated as property or as a trust
fund of any kind. The Performance Units credited (and the amount of cash to
which Colleague is entitled under the Plan) shall be subject to adjustment in
accordance with the terms of the Plan.

 

(d)                                 Nontransferability.  The Performance Units
and the rights and interests of Colleague under this Agreement may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of prior to distribution.

 

3.                                      Withholding of Tax.  The receipt of cash
upon distribution may result in income to Colleague for federal or state tax
purposes.  The Company is authorized to withhold from any cash remuneration then
or thereafter payable to Colleague for any tax required to be withheld by reason
of such resulting compensation income.

 

2

--------------------------------------------------------------------------------


 

4.                                      Limitation on Transfer.  Other than upon
death or pursuant to a DRO, the Performance Units and all rights granted under
this Agreement are personal to Colleague and cannot be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to execution, attachment or similar processes.

 

5.                                      Plan and Addendum
Incorporated/Availability.  Colleague acknowledges that the Company has made
available a copy of the Plan and the Addendum to this Agreement, and agrees that
this Performance Unit Award shall be subject to all of the terms and conditions
set forth in the Plan and the Addendum, including future amendments thereto, if
any, pursuant to the terms thereof, which Plan and Addendum are incorporated
herein by reference as a part of this Agreement. In the event of any conflict
between the Plan, the Addendum and this Agreement, the provisions of the Plan
will prevail.  Colleague’s rights hereunder are subject to modification or
termination in certain events, as provided in the Plan, including without
limitation such rules and regulations as may from time to time be adopted or
promulgated in accordance with paragraph 1.3 of the Plan.  Capitalized terms not
defined in this Agreement shall have the meanings set forth in the Plan and the
Addendum.

 

6.                                      Employment Relationship.  For purposes
of this Agreement, Colleague shall be considered to be in the employment of the
Company as long as Colleague remains an employee of either the Company, any
successor corporation or a parent or subsidiary corporation (as defined in
section 424 of the Internal Revenue Code) of the Company or any successor
corporation.  Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, or its delegate, as appropriate, and its determination shall be
final.

 

7.                                      Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to the extent delegated,
in its delegate pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Performance Units.  All
decisions of the Committee (as established pursuant to the Plan) with respect to
any questions concerning the application, administration or interpretation of
the Plan will be conclusive and binding on the Company and Colleague.

 

8.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Colleague.

 

9.                                      Dispute Resolution.  If a dispute arises
between Colleague and Company in connection with the Performance Unit Award, the
dispute will be resolved by binding arbitration with the American Arbitration
Association (AAA) in accordance with the AAA’s Commercial Arbitration Rules then
in effect.

 

3

--------------------------------------------------------------------------------


 

10.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of                   .

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 Christopher J. Carey, Executive Vice

 

 President, Chief Financial Officer

 

 

 

 

 

 

Colleague

Date:

 

 

4

--------------------------------------------------------------------------------